DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-26 are pending and are subject to the restriction requirement set forth herein.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-3, 5-6, 9 and claims 10-11 and 24-26 in part, drawn to a method of treating triple negative breast cancer using a compound of formula (I), 
    PNG
    media_image1.png
    182
    376
    media_image1.png
    Greyscale
, formula (III), 
    PNG
    media_image2.png
    160
    339
    media_image2.png
    Greyscale
, or formula (VI), 
    PNG
    media_image3.png
    162
    383
    media_image3.png
    Greyscale
, classified in various subclasses under CPC A61K 31/4164. 
Group II.	Claim 4 and claims 10-11 and 24-26 in part, drawn to a method of treating triple negative breast cancer using a compound of formula (II) ,
    PNG
    media_image4.png
    158
    190
    media_image4.png
    Greyscale
, classified in various subclasses of CPC A61K 31 depending on the nature of the Het group and other heterocyclic groups present.
Group III.	Claim 7 and claims 10-11 and 24-26 in part, drawn to a method of treating triple negative breast cancer using a compound of formula (IV), 
    PNG
    media_image5.png
    147
    317
    media_image5.png
    Greyscale
, classified in various subclasses of CPC A61K 31 depending on the presence of any heterocyclic groups.
Group IV. 	Claim 8 and claims 10-11 and 24-26 in part, drawn to a method of treating triple negative breast cancer using a compound of formula (V), 
    PNG
    media_image6.png
    149
    320
    media_image6.png
    Greyscale
, classified in various subclasses of CPC A61K 31 depending on the presence of any heterocyclic groups.
Group V. 	Claims 12-14, 17, 20 and claims 21-26 in part, drawn to a method of treating endocrine therapy-resistant ER+ breast cancer using a compound of formula (I), 
    PNG
    media_image7.png
    144
    327
    media_image7.png
    Greyscale
, formula (III), 
    PNG
    media_image8.png
    143
    333
    media_image8.png
    Greyscale
, or formula (VI), 
    PNG
    media_image3.png
    162
    383
    media_image3.png
    Greyscale
, classified in various subclasses under CPC A61K 31/4164.
Group VI. 	Claims 15-16 and claims 21-26 in part, drawn to a method of treating endocrine therapy-resistant ER+ breast cancer using a compound of formula (II), 
    PNG
    media_image4.png
    158
    190
    media_image4.png
    Greyscale
, classified in various subclasses of CPC A61K 31 depending on 
	the nature of the Het group and any other heterocyclic groups present.
Group VII. 	Claims 18 and claims 21-26 in part, drawn to a method of treating endocrine therapy-resistant ER+ breast cancer using a compound of formula (IV), 
    PNG
    media_image5.png
    147
    317
    media_image5.png
    Greyscale
, classified in various subclasses of CPC A61K 31 depending on the presence of any heterocyclic groups.
Group VIII. 	Claims 19 and claims 21-26 in part, drawn to a method of treating endocrine therapy-resistant ER+ breast cancer using a compound of formula (V), 
    PNG
    media_image6.png
    149
    320
    media_image6.png
    Greyscale
, classified in various subclasses of CPC A61K 31 depending on the presence of any heterocyclic groups.
The inventions are independent or distinct, each from the other because:
Inventions I-VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are different in that they use different groups compounds that do not overlap in scope and that are not obvious variants OR they pertain to treating different types of breast cancer that do not overlap in scope and that are not obvious variants. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (such as different categories of breast cancer and different art-recognized classes of chemical compounds); and
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Traversal
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

Election of Species
This application contains claims directed to the patentably distinct compound species as outlined below for each invention: 
Groups I and V contain species of formula (I), 
    PNG
    media_image1.png
    182
    376
    media_image1.png
    Greyscale
, formula (III), 
    PNG
    media_image2.png
    160
    339
    media_image2.png
    Greyscale
, and formula (VI), 
    PNG
    media_image3.png
    162
    383
    media_image3.png
    Greyscale
, classified in various subclasses under CPC A61K 31/4164. If Group I or V is the elected invention, a species must be elected from formula (I), (III), or (VI). See claim 2 for representative species.
Groups II and VI contain species of formula (II) ,
    PNG
    media_image4.png
    158
    190
    media_image4.png
    Greyscale
, classified in 
various subclasses of CPC A61K 31 depending on the nature of the Het group and other heterocyclic groups present. If Group II or VI is the elected invention, a species must be elected from formula (II). See spec. ¶73 for examples.
Groups III and VII contain species of formula (IV), 
    PNG
    media_image5.png
    147
    317
    media_image5.png
    Greyscale
, classified in various subclasses of CPC A61K 31 depending on the presence of any heterocyclic groups. If Group III or VII is the elected invention, a species must be elected from formula (IV). See Table 2 for examples.
Groups IV and VIII contain species of formula (V), 
    PNG
    media_image6.png
    149
    320
    media_image6.png
    Greyscale
, classified in various subclasses of CPC A61K 31 depending on the presence of any heterocyclic groups. If Group IV or VIII is the elected invention, a species must be elected from formula (V). See Table 3 for examples.
The species are independent or distinct because the species as claimed have a materially different design which imparts to each compound a different chemical reactivity and pharmacokinetic profile, resulting in different in vitro and in vivo effects.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. In order for Applicant’s election to be considered fully responsive to this requirement, the election must include the following:
a.	the structure of the elected species,
b.	the location of the species (a) within the claims or (b) within the specification,
c.	a definition of all the structural variables of the Markush formula,
e.g. X is I, W is oxygen, etc., and
d.	the claims that read on the elected species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a. 	the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries) and
b. 	the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626